Citation Nr: 0112056	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, established service 
connection for the disabilities at issue and assigned a 
noncompensable evaluation to bilateral hearing loss and a 10 
percent evaluation to post-traumatic headaches.  A March 1998 
rating increased to 10 percent the evaluation assigned to 
bilateral hearing loss.

The appeal was docketed at the Board in 1998.  A hearing was 
held before the undersigned Member of the Board in February 
2001 in Washington, D.C.

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.


FINDING OF FACT

The veteran has level IV and V acuity in the right and left 
ears, respectively.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.85, Part 4, Diagnostic Code 6100 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete his claim, 
relative to the first issue listed on the title page, have 
been met.  In this regard, by virtue of a Statement of the 
Case and two Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information or evidence necessary to 
substantiate such aspect of his claim.  In addition, it 
appears that all pertinent evidence, relative to the first 
issue listed on the title page, has been obtained and 
associated with the claims folder.  Finally, as noted above, 
the veteran was afforded a personal hearing in February 2001 
in Washington, D.C.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for bilateral sensorineural 
hearing loss, for which the RO has, effective March 17, 1997, 
assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Code 6100 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral hearing loss.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from bilateral service-connected hearing loss, 
the Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  A 10 percent rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 63.75 decibels, with speech 
recognition ability of 78 percent correct (level IV), and, in 
the other ear, the pure tone threshold average is 62.5 
decibels, with speech recognition ability of 72 percent 
correct (level V).

In conjunction with the veteran's current claim, a VA 
audiometric examination performed in June 1997 revealed that 
the veteran had an average pure tone threshold level of 71 
decibels in the right ear and 60 decibels in the left ear, 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; 
speech recognition ability was 78 and 74 percent correct in 
the right and left ears, respectively.

A VA audiometric examination performed in February 1999 
revealed that the veteran had an average pure tone threshold 
level of 63.75 decibels in the right ear and 62.5 decibels in 
the left ear, for the frequencies at 1,000, 2,000, 3,000, and 
4,000 hertz; speech recognition ability was 78 and 72 percent 
correct in the right and left ears, respectively.

The veteran complains of hearing loss which is such that he 
has difficulty in discriminating speech in an environment of 
group conversation.  The Board fully acknowledges the 
foregoing contention.  Nevertheless, under the applicable 
criteria, as set forth above, the veteran's hearing acuity, 
at least on the basis of the results obtaining on the 
February 1999 audiogram, is at level IV and V in the right 
and left ears, respectively, and a comparison of these 
findings with the schedular criteria correlates with a 10 
percent evaluation, the veteran's present pertinent 
disability rating.  Further, under the applicable criteria, 
as set forth above, the veteran's hearing acuity, on the 
basis of the results obtaining on the June 1997 audiogram, is 
similarly at level IV and V in the right and left ears, 
respectively, equating with a 10 percent evaluation.  The 
Board is aware that the veteran underwent audiometric 
evaluation under non-VA auspices in September 1997 and 
February 1998, for which the related decibel tracings charts 
are of record.  However, even ignoring that the related 
audiogram results are (in each instance) uncertified and 
reflect no finding of speech discrimination ability in 
accordance with Maryland CNC standards, see 38 C.F.R. 
§ 4.85(a), visual scrutiny of the charts appears to reveal no 
decibel deficit for the right ear in excess of 90 at 4000 
hertz (as obtained, relative to the right ear, on the 
February 1999 VA audiogram), nor any decibel deficit for the 
left ear in excess of 85 at 4000 hertz (as obtained, relative 
to the left ear, on the February 1999 VA audiogram).  In view 
of the foregoing, then, the Board concludes that the 
veteran's presently assigned 10 percent rating for bilateral 
hearing loss is fully appropriate.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hearing loss-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, as noted above, the veteran indicates 
that his hearing loss is such that he has difficulty in 
discriminating speech in an environment of group 
conversation.  At the same time, however, he related at his 
February 2001 hearing that even in such group environments he 
could "still make out the sentence" (see page 14 of 
transcript) uttered by a given speaker.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R.    §§ 4.10, 
4.85, Part 4, Diagnostic Code 6100.

An extra-schedular evaluation may be assigned in the 
exceptional case where the schedular evaluation is found to 
be inadequate.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In the present case, there is no showing that the veteran's 
bilateral hearing loss has resulted in frequent periods of 
hospitalization.  Also, marked interference with employment 
has not been shown.  While the veteran has reported 
difficulty in noisy environments, during a February 1999 VA 
examination conducted to evaluate disability unrelated to the 
issues on appeal, the veteran reported being unemployed since 
August 1998.  He reported that his former employer lacked the 
ability to pay the employees.  His only identified problem 
with work was secondary to his hearing causing him some 
frustration.  He denied this frustration caused any work 
interference.  While the Board does not doubt that the 
veteran's bilateral hearing loss does have an impact upon his 
employment, a marked interference or other exceptional 
factors are not demonstrated.  Thus, the Board finds no basis 
for the assignment of an extra-schedular evaluation.

In reaching the disposition advanced hereinabove, the Board 
would point out that the propriety of assigning a disability 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The Board finds the veteran's hearing testimony 
to be credible insofar as he described his symptoms and 
experiences, but he is not competent to offer medical 
opinions or conclusions.  

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited VA audiograms do not (in either instance) 
reflect, relative to either ear, puretone thresholds at 1000, 
2000, 3000 and 4000 hertz of 55 or more decibels, nor a 30 
decibels or less threshold at 1000 hertz in tandem with a 
threshold of 70 decibels or more at 2000 hertz.  In view of 
the latter observation, then, the above-referenced revised 
criteria is of no bearing to alter the disposition reached 
above.

The Board has, in addition, with respect to the issue 
addressed above, considered the discussion advanced by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), wherein 
it indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, the 
disposition set forth by the Board hereinabove involves a 
temporal context spanning the entire duration from the day 
service connection for the veteran's bilateral hearing loss 
is effective (i.e., March 17, 1997, the date the RO received 
the veteran's related claim) to the present.  At no time 
during such period was the veteran's bilateral hearing loss 
shown to have resulted in greater disability than that 
commensurate with the 10 percent rating then temporally 
assigned.  Given such consideration, the Board is of the view 
that the cited Fenderson rationale does not apply.




ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which, among other 
things, eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist.  

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent for post-traumatic headaches, 
the Board notes that in a September 1998 submission as well 
as in testimony advanced at his February 2001 hearing, he 
indicated that he was receiving VA outpatient treatment in 
response to his service-connected headache condition at the 
VA Medical Center in Marion, Illinois.  At his February 2001 
hearing, he elaborated that he had received such treatment 
within the preceding year, i.e., during calendar year 2000 
(see page 5 of transcript).  However, copies of any clinical 
reports which may have been prepared in conjunction with such 
outpatient treatment rendered the veteran (at any time) have 
not yet been procured by the RO.  Further development to 
facilitate the acquisition of the same is, accordingly, 
specified below.  In addition, the veteran has not been 
pertinently examined by VA in response to his service-
connected headache condition since early 1999 and the Board 
is of the opinion that an updated VA examination would be 
helpful before further appellate action ensues.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that provide the 
name(s), address(es) and approximate 
date(s) of treatment relative to care 
afforded him for headaches by any non-VA 
health care provider or at any VA 
facility other than the VA Medical Center 
in Marion, Illinois.  Then, in light of 
the veteran's response (if any), the RO 
should take appropriate action to procure 
copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any clinical records which may have 
been prepared in conjunction with 
treatment rendered the veteran at any 
time at the VA Medical Center in Marion, 
Illinois.

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain the current 
severity of his service-connected post-
traumatic headaches.  An elicitation from 
the veteran of information bearing on the 
current frequency and severity of his 
headaches is essential.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for post-
traumatic headaches.  Consideration 
should be given to assigning staged 
ratings, in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).

6.  If the remaining benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

